United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                   February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 03-20643
                       Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOEL CELEDON, also known as Angel
Gonzalez-Soto, also known as Joel
Celedon-Rios, also known as Abel C.
Gonzalez, also known as Abel Soto,

                                      Defendant-Appellant.



                       Consolidated with
                          No. 03-40758



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOEL CELEDON-RIOS, also known as
ARMANDO DE LA CRUZ-VASQUEZ,

                                      Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-710-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.
                               No. 03-20643
                             c/w No. 03-40758
                                    -2-

PER CURIAM:*

       Joel Celedon, also known as Joel Celedon-Rios, appeals his

guilty-plea conviction and sentence for being found illegally

present in the United States after deportation.      He argues,

pursuant to Apprendi v. New Jersey, 530 U.S. 466 (2000), that

the “felony” and “aggravated felony” provisions of 8 U.S.C.

§ 1326(b)(1) and (2) are elements of the offense, not sentence

enhancements, making those provisions unconstitutional.      Celedon

concedes that this argument is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224 (1998), and he raises it for possible

review by the Supreme Court.

       This argument is foreclosed by Almendarez-Torres, 523 U.S.

at 235.       We must follow the precedent set in Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”       United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000)

(internal quotation and citation omitted).

       Celedon does not brief any argument concerning how or why

any potential reduction in his sentence for the 8 U.S.C. § 1326

conviction would have any bearing on the sentence the district

court imposed upon revocation of his supervised release.

Celedon has thus abandoned his appeal from the revocation of his




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20643
                         c/w No. 03-40758
                                -3-

supervised release.   United States v. Valdiosera-Godinez,

932 F.2d 1093, 1099 (5th Cir. 1991).

     AFFIRMED.